Citation Nr: 1721294	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  07-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an effective date earlier than April 6, 2011 for the grant of a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  

These matters come to the Board of Veterans' Appeals (Board) from April 2011 and July 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran failed to appear for a scheduled hearing before a decision review officer (DRO) in October 2015, and he withdrew his request for a hearing before the Board that same month; therefore, there is no outstanding hearing request regarding the issues on appeal and the Board may proceed with its adjudication.  See 38 C.F.R. § 20.704(d)-(e) (2016).  

The Veteran's claim of entitlement to an effective date earlier than April 6, 2011 for the grant of a TDIU was previously remanded by the Board in July 2014.  As the requested development has been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To the extent that September 2016 VA Form 8 certification of appeal forms included the issues of entitlement to service connection for a right knee disability, left knee disability, left shoulder disability, gonorrhea residuals, a lumbar spine disability, ischemic heart disease, unspecified arthritis, and a skin condition, as well as entitlement to an increased disability rating for bilateral hearing loss, the Board notes that following an October 2015 statement of the case (SOC) which addressed these issues (in addition to the claim of entitlement to service connection for hepatitis C discussed herein), the Veteran submitted a VA Form 9 substantive appeal that same month which expressly indicated that he was appealing only the issue of entitlement to service connection for hepatitis C.  Significantly, certification by the Agency of Original Jurisdiction (AOJ) serves and administrative purpose and does not serve to either confer or deprive the Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 (2016).  Because the Veteran has expressly limited the scope of his appeal, the Board has properly limited its consideration to the issues as listed on the title page.  See 38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2016).  


FINDINGS OF FACT

1.  The Veteran's chronic hepatitis C did not have onset during active service, was first diagnosed many years after active service, and is not etiologically related to active service.  

2.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities prior to April 6, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for an effective date earlier than April 6, 2011 for the grant of a TDIU rating have not been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. § 3.400, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

To the extent that the Veteran's May 2011 notice of disagreement (NOD) asserts that VA failed to provide him with an adequate examination regarding his claim for service connection for hepatitis C, the Board notes that VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed further below, service treatment records do not document that the Veteran's hepatitis first had onset during the Veteran's active service or that it is otherwise etiologically related to active service.  Additionally, the record in this case is negative for any indication, other than the Veteran's own lay assertions, that his hepatitis C is associated with his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination.  Waters, 601 F.3d at 1278.  Consequently, a VA examination regarding the etiology of the Veteran's hepatitis C claim is not warranted.  38 C.F.R. § 3.159(c)(4).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Service Connection - Hepatitis C  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including cirrhosis of the liver, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In July 2009, the Veteran filed his claim of entitlement to service connection for hepatitis C due to air gun vaccinations during active service.  

However, after consideration of the evidence of record, and as discussed below, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for hepatitis C.  

Service treatment records do not document any complaints, treatment, or diagnosis of hepatitis C.  In particular, physical examinations at service enlistment in September 1966 and service discharge in May 1969 document normal relevant clinical evaluations, and the Veteran denied any related conditions, including reactions to serum, drug, or medicine, within concurrent reports of medical history.  

Post-service VA treatment records from February 2005 document that the Veteran initiated care at a VA medical center and reported a history of intravenous drug use 25 years before, after which the attending physician ordered lab testing for hepatitis.  Subsequent VA treatment records from September 2005 document the Veteran's diagnosis of chronic hepatitis C; these are corroborated by an April 2011 VA general medical examination which also notes his diagnosed hepatitis C.  

Initially, the Board finds that presumptive service connection for hepatitis C resulting in cirrhosis is not warranted, as the evidence does not document cirrhosis with onset during active service or within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  

Significantly, there is no probative evidence of a nexus between the Veteran's currently diagnosed hepatitis C and his active service.  As noted above, the record in this case is negative for any indication, other than the Veteran's own lay assertions, that his hepatitis C is associated with his active service.  The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno v. Brown, 6 Vet. App. 465 (1994); however, to the extent that the Veteran attempts to provide a nexus between his hepatitis C and active service, including as due to air gun vaccinations, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran has given inconsistent statements regarding his history of hepatitis C risk factors.  For example, when the Veteran sought treatment from VA beginning in 2005, he reported using intravenous drugs 25 years ago.  When VA sent the Veteran the "Risk Factors for Hepatitis Questionnaire" in 2010, the Veteran wrote "No" in response to the question, "Have you ever used intravenous drugs."  As a result of this inconsistent statement, the Board affords little probative value to his lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for hepatitis C.  As the preponderance of the probative evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Earlier Effective Date - TDIU  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran submitted his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in March 2005.  He reported that he was unable to work due to psychiatric disability and stated that he had last worked full-time in March 2004, although he also noted current employment of 40 hours per week at a temporary agency.  He further reported an educational history including two years of college, without further education or training.  

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (rated as 70 percent disabling from October 19, 2004), bilateral tinnitus (rated as 10 percent disabling from November 23, 2007), and bilateral hearing loss (rated as noncompensable from November 23, 2007).  He is currently in receipt of a TDIU rating from April 6, 2011 based upon occupational impairment from his service-connected psychiatric disorder.  However, his combined 70 percent disability rating from October 19, 2004 meets the threshold criteria for consideration of a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16.  

As noted in the July 2014 Board remand, the evidence of record is inconsistent as to whether the Veteran was able to secure or follow a substantially gainful occupation prior to April 6, 2011.  VA treatment records from February 2005, just one month prior to his TDIU claim, document that he was working as a receiving clerk.  In June 2005, he reported that he had been fired from a 20-year career as a receiving clerk after an altercation; however, he continued to work as a receiving clerk for a temporary employment agency.  In September 2005, he reported ongoing employment through the temporary employment agency, and the following month, in November 2005, the employer reported that he had worked for them since December 2004.  VA treatment records from June 2008 and July 2008 document the Veteran's reports that his medications were interfering with his work, which implies that the Veteran was working at those times.  In June 2010, the Veteran testified at a DRO hearing that he had had not worked in two to four years due to his psychiatric disability, although upon later VA examination in April 2011, he reported that he had last worked in 2007 and had stopped working because of knee problems and not psychiatric or other service-connected problems.

In July 2014, the Board remanded the matter in order to conduct further development, including contacting the Veteran to provide employment information prior to April 6, 2011.  The Board noted that the Veteran had reported he stopped working in 2005 in his formal application for individual unemployability but that VA treatment records in 2008 indicated he was working.  The Board concluded, "Because the Board cannot determine the date of the Veteran's unemployment during the appeal period, further development is needed."  The Board requested that the Veteran "prepare a statement identifying all of his employment during this period of time [prior to April 6, 2011]."  The Houston Regional Office wrote to the Veteran in April 2015 and requested that the Veteran provide employment information prior to April 6, 2011.  The Veteran has not subsequently responded or provided the requested information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Given the above, the Board finds that the preponderance of evidence weighs against the Veterans' claim of entitlement to an effective date earlier than April 6, 2011 for the grant of a TDIU rating.  While the evidence documents some occupational impairment resulting from his service-connected psychiatric disorder prior to April 6, 2011, the preponderance of evidence does not document that entitlement to a TDIU rating arose prior to April 6, 2011, or in other words, that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to April 6, 2011.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 4.16.  The Veteran, himself, in 2011 told a VA examiner that he had stopped working in 2007 because of his knees, which is evidence against a finding that the Veteran was unable to obtain and sustain gainful employment due to service-connected disabilities (the Veteran is not service connected for his knees).  Moreover, the Veteran's assigned 70 percent disability rating for PTSD acknowledges social and occupational impairment.  Additionally, the fact the Veteran has been unemployed during the appeal period at times, or has had difficulty obtaining employment, is insufficient to warrant a TDIU rating prior to April 6, 2011.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

In conclusion, the preponderance of evidence does not document that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to April 6, 2011.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for hepatitis C is denied.  

An effective date earlier than April 6, 2011 for the grant of a TDIU rating is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


